J-S12015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD JOHNSON                             :
                                               :
                       Appellant               :   No. 2802 EDA 2019

          Appeal from the Judgment of Sentence Entered July 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002892-2017


BEFORE: LAZARUS, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                                Filed: May 27, 2021

        Edward Johnson appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following his bifurcated non-

jury trial held in absentia. After careful review, we affirm.

        In March 2017, Johnson was arrested and charged with aggravated

assault,1 possessing instruments of crime (PIC),2 simple assault,3 and

recklessly endangering another person (REAP).4 The charges stemmed from

a domestic dispute between Johnson and his wife, during which Johnson

allegedly punched his wife in the face several times, hit her with a stool, and

____________________________________________


1   18 Pa.C.S. § 2702(a).

2   18 Pa.C.S. § 907(a).

3   18 Pa.C.S. § 2701(a).

4   18 Pa.C.S. § 2705.
J-S12015-21



repeatedly beat her with a baseball bat. Johnson also allegedly dragged his

wife down the hallway of their apartment, attempted to pull off her pants, and

then tried to shove the baseball bat into her anus.             See Commonwealth’s

Sentencing Memorandum, 7/19/19, at 1-2.5

       Johnson was present in court when his bail was set.           At the first trial

listing on June 18, 2018, the parties jointly requested a continuance. Defense

counsel was permitted to accept service for Johnson, who was hospitalized at

the time. At the next trial listing on December 7, 2018, the parties again

jointly requested a continuance and counsel, again, accepted service for

Johnson, who was still hospitalized.

       On February 4, 2019, Johnson was present in court for litigation of a

pre-trial motion. At that time, the court scheduled trial to commence on March

11, 2019. Johnson appeared in court on March 11, 2019, at which time he

waived his right to a jury trial. Johnson also appeared for the first day of trial,

held on April 11, 2019, in front of the Honorable Charles Ehrlich. On that day,

counsel gave opening statements and a police officer testified for the

Commonwealth.        However, after the officer testified, the assistant district

attorney asked the judge to bifurcate the trial “for the civilian witnesses.” N.T.

Bifurcated    Waiver     Trial,   3/11/19,     at   33.   The    court   granted   the

Commonwealth’s request and scheduled the remainder of the waiver trial for
____________________________________________


5  The altercation was witnessed by Johnson’s wife’s nine-year-old
granddaughter, who ultimately ran to a neighbor’s home and asked them call
911 because her “mom-mom” was being beaten by her “pop-pop.” N.T.
Bifurcated Waiver Trial, 3/11/19, at 11-13.

                                           -2-
J-S12015-21



April 8, 2019. However, the case was again continued, due to a court conflict,

until April 12, 2019. On April 12th, Johnson failed to appear for trial. Defense

counsel represented to the trial judge that Johnson had just been evicted from

his home. Although the Commonwealth moved to proceed to trial in Johnson’s

absence, the trial court granted defense counsel’s request to continue trial

until April 18th. Defense counsel accepted service for Johnson and the trial

court issued a bench warrant nunc pro tunc if Johnson failed to appear at the

next listing.

      On April 18, 2019, Johnson failed to appear for trial; defense counsel

stated that he “ha[d] no information to present to the [c]ourt” regarding

Johnson’s absence. Id. at 4. However, defense counsel told the court that

he had “communicate[d] through text message [with Johnson] that [the

judge] wanted him [in court] at 9:00 [a.m.] sharp.” Id. at 4-5. Defense

counsel also informed Judge Ehrlich that he had called and spoken to Johnson

the previous evening to remind him about trial the next day. Id. at 5.       At

that point, Judge Ehrlich indicated that he was going to proceed in absentia,

but first permitted the Commonwealth to prove, on the record, that Johnson’s

absence was without cause.        Id.     After a brief recess, id. at 6, the

Commonwealth presented the testimony of police officer Tanisha Rosario.

Officer Rosario testified that the Commonwealth had asked her to “do a check

of the whereabouts of [] Johnson,” id. at 8, and, that in response, she had

“check[ed]” fifteen hospitals for Johnson, contacted the morgue to make sure

Johnson was not deceased, and also inquired as to whether he was in custody.

                                        -3-
J-S12015-21



Id. Officer Rosario testified she had spent an hour “on and off” trying to locate

Johnson.6 Id. at 10.7

       Following Officer Rosario’s testimony, the court made the following

statement on the record with regard to trying Johnson in absentia:

       I find that Commonwealth met its burden to proceed in absentia.
       [] I would also note for the record, so it’s clear, that on April 12th,
       this case was to be heard and completed at 2:00 p.m. It was
       previously started on March 11[], 2019. [Johnson] did not
       appear.

       [Defense counsel], as a result of a number of phone calls, did
       speak to [Johnson] who was in the process of an emergency move
       from his house and didn’t know about it but requested[—defense
       counsel] requested on his behalf[—]that we continue the case
       until today so he wouldn’t be in the middle of some emergency
       move notifying him.

       So[,] we continued it until April 18th for him to be here at 9:00
       [a.m.] It’s now 2:41 p.m. [Johnson] has not appeared, and
       [defense counsel,] . . . when this case was called[,] stated that he
       did have contact with [Johnson], told [Johnson] that he had to be
       here at 9:00 on April 18th, spoke to him last night to remind him
       that he had to be here, and as a result of that[,] I find that this is
       a willful failure to appear, and the Commonwealth may proceed
       under Rule 602 with the completion of this trial in absentia.

Id. at 14-15 (italics added). Defense counsel then noted his objection for the

record and the court proceeded to try Johnson in absentia. Id. at 15.


____________________________________________


6Officer Rosario testified that she printed out a photograph of Johnson, using
his Public Protection Notice (PPN) number, to use for identification purposes,
and she also checked for his whereabouts using Johnson’s alias, Emanual
Robinson. Id. at 9-10.

7 The Commonwealth also called Robin Washington, a court clerk, who
testified that Johnson’s Secure Court Summary, which had been marked for
identification and entered as Exhibit C-3, was an accurate copy. Id. at 13.

                                           -4-
J-S12015-21



      At the conclusion of trial, Johnson was convicted, in absentia, of the

above-mentioned crimes. On July 22, 2019, Johnson was sentenced to 8-20

years for aggravated assault, with concurrent sentences on all other charges.

On August 1, 2019, Johnson filed a motion to reconsider his sentence that was

denied without a hearing. Johnson filed a timely notice of appeal and court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Johnson presents the following issue for our review:

      Did not the trial court deny [Johnson] his rights under the Sixth
      Amendment to the United States Constitution and Article I, §§ 6
      and 9 of the Pennsylvania Constitution to be present in court at
      every stage of a criminal trial, where the court failed to determine
      by a preponderance of evidence that [Johnson] was absent
      without cause?

Appellant’s Brief, at 3.

      A defendant has the constitutional right, guaranteed by the Sixth

Amendment to the United States Constitution and Article I, § 9 of the

Pennsylvania Constitution, to be present in the courtroom at every stage of

his or her criminal trial. Commonwealth v. Tharp, 101 A.3d 736, 762 (Pa.

2014). When a defendant alleges a violation of that right, we review such

claims de novo, and our scope of review is plenary.        Commonwealth v.

Tejada, 161 A.3d 313, 317 (Pa. Super. 2017).




                                     -5-
J-S12015-21



        Pennsylvania Rule of Criminal Procedure 6028 “dictates that a defendant

shall be present at every stage of a trial[,] including the impaneling of the jury

and the return of the verdict, except as otherwise provided by the rule.”

Commonwealth v. Decosta, 197 A.3d 813, 816 (Pa. Super. 2018). The only

exception under Rule 602 is when a defendant is “absent without cause.” Id.

The Commonwealth has the burden of proving, “by a preponderance of the

evidence[,] that the defendant is absent ‘without cause’ and that he knowingly

and intelligently waived his right to be present.” Commonwealth v Hill, 737

A.2d 255, 259 (Pa. Super. 1999); see also Pa.R.Crim.P. 602 (Comment).

        Instantly, the trial court noted that Johnson appeared and testified at

the first portion of his bifurcated trial on March 11, 2019. However, when trial

resumed on April 12, 2019, defense counsel notified the court that Johnson

____________________________________________



8   Specifically, Rule 602 states:

        The defendant shall be present at every stage of the trial including
        the impaneling of the jury and the return of the verdict, and at
        the imposition of sentence, except as otherwise provided by this
        rule. The defendant’s absence without cause at the time
        scheduled for the start of trial or during trial shall not
        preclude proceeding with the trial, including the return of
        the verdict and the imposition of sentence.

Pa.R.Crim.P. 602(A) (emphasis added). See id. (Comment) (stating Rule
602 was amended in 2013 “to clarify that, upon a finding that the absence
was without cause, the trial judge may conduct the trial in the defendant’s
absence when the defendant fails to appear without cause at the time set for
trial or during trial”).




                                           -6-
J-S12015-21



had emergency “housing issues” and would not be able to appear in court.

Accordingly, the trial court continued trial to April 18, 2019.    On the 18th,

Johnson again failed to appear. After conducting an in absentia hearing, the

court permitted the Commonwealth to proceed in Johnson’s absence.

      In its Rule 1925(a) opinion, the court supports its decision to try Johnson

in absentia, stating that:   Johnson had notice of his trial date; the court

granted defense counsel’s request for a continuance on April 12, 2019, due to

Johnson’s “emergency housing move;” defense counsel texted Johnson to be

in court at “9:00 [a.m.] sharp” on April 18th and also spoke to Johnson on the

telephone on the evening of the 17th about being at trial the next morning.

Trial Court Opinion, 9/3/20, at 8. In light of these facts, the court concluded

that Johnson willfully failed to appear on the 18th. Id. Moreover, the court

found that the Commonwealth met its burden of proving that Johnson was

absent from trial without cause by employing Officer Rosario to search for

Johnson. Officer Rosario called fifteen area hospitals searching for Johnson.

She also called the morgue and checked to see if Johnson was in custody. Id.

Officer Rosario, however, testified on cross-examination that she did not check

any of Johnson’s past known addresses. Id. at 10.

      After reviewing the record, we conclude that the Commonwealth met its

burden of proving that Johnson was absent without cause from trial on April

18, 2019. The evidence shows that Johnson was aware of the charges against

him and, notably, was notified by his attorney—the evening before his second

day of trial—by text message and a phone call reminding him about the 9:00

                                      -7-
J-S12015-21



am start time.9      Additionally, there is no evidence of record that Johnson

absented himself involuntarily.        Commonwealth v. Kelly, 78 A.3d 1136,

1143 (Pa. Super. 2013).          Finally, the Commonwealth attempted to locate

Johnson, by searching reasonable locations under the circumstances, prior to

trial proceeding in his absence.10

       Under such circumstances, we find that the trial court reasonably

concluded Johnson had voluntarily waived his right to be present during trial

and, as a result, the court correctly conducted trial in his absence. Compare

Commonwealth v. Sullens, 619 A.2d 1349 (Pa. 1992) (where defendant

knew of his trial and willingly absented himself from proceedings, defendant


____________________________________________


9 Moreover, neither Johnson nor any other personal representative contacted
the court to provide a reason as to why he was not present for his trial on
April 18th.

10  In coming to our decision today we recognize a prior panel decision,
Commonwealth v. Norton, 138 EDA 2019 (Pa. Super. filed July 23, 2020)
(unpublished memorandum decision), where our Court vacated the
defendant’s judgment of sentence and remanded for resentencing when the
trial court had sentenced the defendant in absentia.                There, the
Commonwealth also used Officer Rosario to “attempt to locate [the
defendant], over a two to three hour span, [] limited to checking local
hospitals, the jail and the morgue.” Id. at 7. In Norton, the panel concluded
that the Commonwealth’s attempt to locate the defendant “was inadequate to
justify sentencing anyone in absentia, especially ‘a person with [defendant]’s
mental illness, substance abuse problems, cognitive impairments, and
apparent lack of notice of her hearing.’” Id. Despite the fact that the
Commonwealth used the same investigator in this case and that she employed
similar search tactics to find Johnson, the significant fact that Johnson was
clearly aware of his trial date, that defense counsel had contacted Johnson the
night before (via text and telephone) to remind him to be present at trial, and
where there was no evidence that Johnson had any cognitive or substance
abuse issues makes Norton clearly distinguishable from the instant case.

                                           -8-
J-S12015-21



was absent without cause and properly tried in absentia) with Decosta,

supra (trial court violated defendant’s constitutional right to be present at

every stage of trial and abused its discretion by denying defense counsel's

request to stay return of verdict, when defendant was hospitalized and

intubated for medical problem during course of jury’s deliberations;

Commonwealth did not prove, by preponderance of evidence, that defendant

was absent without cause).

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/21




                                    -9-